RECEIVED

   JH"ZL NO. 02-15-00108-CV
SECOND DISTRICT OF TEXAS
  DEBRA SPISAK, CLERK
                                COURT OF APPEALS                            \°o
                        IN THE SECOND DISTRICT OF TEXA&                       %fo%

                                   MICHAEL REID,                        %        & c*%
                                                  Appellant                 '9             *
                                            vs.


     UDR TEXAS PROPERTIES, LLC; UDR TEXAS PROPERTIES, LLC,
     SUCCESSOR TO UDR TEXAS PROPERTIES, LP; UDR THE CLIFFS,
         LLC; UDR, INC.; AND WESTERN RESIDENTIAL, INC.,

                                                  Appellees.


                  On Appeal from the County Court at Law No. 3 of
                  Tarrant County, Texas, Cause No. 2012-007946-3
                      The Honorable Mike Hrabal, Presiding


                     MOTION TO ABATE AND STAY APPEAL


         Pursuant to Rule 2 ofthe Texas Rules of Appellate Procedure, Appellant

  Michael Reid asks the Court to stay all appellate proceedings and deadlines in this

  case until a final clarification is made as to whether this Court's has Jurisdiction

  over any, or all ofthe Parties in this Appeal, or that Reid's (Appellant) has

  exhausted relief at the Trial Court, according to law, pertaining to the "Final

  Judgment" in Case No. 2012-007946-3 in the County Court at Law No. 3, in

  Tarrant County, Texas.


  MOTION TO ABATE AND STAY APPEAL                                                 PAGE 1
                                       FACTS

      1.     The "Final Judgment" recites that parties Western Residential, Inc.,

successor to Defendant and Cross-Defendant UDR Western Residential, Inc., and

UDR Texas Properties LLC, were not before the Court and did not make an

appearance at Trial.

      2.     The "Final Judgment" Restricts by its Limiting Language to only

claims against "Defendants named herein," and excludes claims against parties

Western Residential, Inc., successor to Defendant and Cross-Defendant UDR

Western Residential, Inc., and UDR Texas Properties LLC.

      3.     The Court, through its limiting language in its "Final Judgment" and

the belatedly filed "Findings of Fact and Conclusions ofLaw," refused to decide

the claims against Defendant UDR Texas Properties LLC, and Defendants/Cross-

Defendants Western Residential, Inc., successor to UDR Western Residential, Inc.

      4.     The Court in its "Final Judgment" did not include any language

denying Plaintiff and Cross-Plaintiff relief in regard to those claims against Parties

not "named herein."


      5.     The "Final Judgment" and "Findings ofFact and Conclusions ofLaw"

although not binding on Appellant (no opportunity to request amended or specified

findings; the Court Clerk entered the Court's Findings of Fact and Conclusions of

Law, dated January 13, 2015, into the Court record and made service after the time



MOTION TO ABATE AND STAY APPEAL                                               PAGE 2
specified to request Additional Findings of Fact and Conclusions of Law.), clearly

recite that Not All Issues were Disposed of by the Trial Court. As they relate to

the parties not present at Trial, and the issues between the parties, the "limiting

language" recites that the issues were "not considered at trial."

      6.     Appellant/Plaintiff/Counter-Defendant/Cross-Plaintiffis Michael

Reid. Appellee/Defendant/Counter-Plaintiff is UDR The Cliffs LLC.

Appellee/Defendant is UDR, Inc.. Appellee/Defendant is UDR Texas Properties

LLC. Appellee/Defendant/Cross-Defendant is Western Residential, Inc., successor

to UDR Western Residential, Inc..

      7.     This case involves an appeal from a landlord-plaintiff suit on

wrongful destruction of a Notice to Terminate the Lease Contract, fraud, Deceptive

Trade Practices, wrongful retention of security deposit, wrongful accounting of a

security deposit, wrongful debt and credit reporting, Texas Debt Collection Act,

breach of lease contract, fraudulent concealment and inducement, and a counter

claim judgment.

      8.     On December 6, 2012, Reid (Appellant) filed suit against UDR Texas

Properties LLC (Appellee) and others in the in the County Court at Law No. 3, in

Tarrant County, Texas, case number 2012-007946-3. UDR The Cliffs LLC made

an appearance as successor landlord to UDR Texas Properties LLC, and filed a

general denial.



MOTION TO ABATE AND STAY APPEAL                                                PAGE 3
      9.       UDR The Cliffs LLC provided false Discovery answers, later

amended and stipulated at Trial, as to the Management Company and employer of

the onsite staff who destroyed Reid's timely Notice to Terminate the Lease.

      10.      UDR Texas Properties LLC and UDR, Inc. filed a joint Answer and

asserted Affirmative Defenses ofAgency and Defect ofthe Parties, and filed a

second false identification of the Management Company and employer ofthe

onsite staff, in an Affidavit submitted to the Court. [Deck Affidavit paragraph 2:

            a. "I am the property manager for UDR THE CLIFFS LLC ... and am

               employed by the Owner as an onsite representative of its management

               company, United Dominion Realty Trust, Inc. ("UDR"). UDR

               currently, and at all times relevant to this lawsuit, manages the

               Owner's apartment community."

            b. (The information in the Affidavit was stipulated at Trial to be false.)

      11.      The Court, after hearing a Motion to Compel on July 15, 2014,

ordered UDR The Cliffs LLC to provide "complete and accurate" Discovery

responses - including the name of the employer of the onsite staff. On July 16,

2014, UDR The Cliffs LLC filed an Assumed Name Certificate which attested that

UDR Western Residential, Inc. was a controlling entity ofUDR The Cliffs LLC.

      12.      On August 29, 2014, 47 days before Trial, UDR The Cliffs LLC

amended its Discovery responses to correct its previously false answers naming a


MOTION TO ABATE AND STAY APPEAL                                                    PAGE 4
different entity, Western Residential, Inc. as the present employer of the onsite

staff and the entity controlling the litigation.

       13.   UDR The Cliffs LLC DID NOT withdraw or correct the false affidavit


naming a different entity as the "Management Company" and employer of the

onsite staff "at all times relevant."

       14.    Reid (Appellant) amended his Petition to join Western Residential,

successor to UDR Western Residential, Inc., as a controlling entity.

       15.    On September 30,2014, Fifteen (15) days before Trial, and outside

the Statute of Limitations and Discovery periods, UDR The Cliffs LLC filed a

counterclaim against Reid alleging Breach of Contract.

       16.    Pending before the Court was a Motion by Defendants to Continue the

Trial date for 6 months. Reid requested 3 month continuance to avoid a conflict.

Defendants withdrew its request for a hearing after October 5, 2014. Plaintiff

learned the hearing had been canceled on October 9, 2014.

       17.    On October 10th and 13th, 2014, Reid requested ahearing and filed a
Motion for Continuance for time to properly answer the Counterclaim and time to

join Western Residential, Inc. as a necessary party under Rules 39, and 39a(l); and

to perfect his cross-claim under Rule 38a.

       18.    On October 14, 2014, Reid filed an Answer as Counter-Defendant,

asserting among other defenses, the Affirmative Defense of Limitations, and



MOTION TO ABATE AND STAY APPEAL                                              PAGE 5
asserting cross-claims as Cross-Plaintiff against Cross-Defendant Western

Residential, Inc., as employer ofthe onsite staff, and requested a continuance.

       19.   The Court heard Reid's Motion for Continuance on October 15, 2015.

The Motion was denied, but Counsel for Defendants allegedly made a general

appearance on behalf of all UDR entities, which would include Western

Residential, Inc.

      20.    Western Residential, Inc., successor to UDR Western Residential, Inc.

allegedly made a general appearance before the Trial Court on October 15, 2014,

dispensing for the need for service of citation. However the Court Docket,

attached as Exhibit B and incorporated into this motion the same as if fully set

forth, does not record an appearance on behalf of Western Residential, Inc.

      21.    On December 4, 2014, the Honorable Judge Hrabal, of the County

Court at Law # 3, Tarrant County, Texas, signed a "Final Judgment" in the above

numbered and entitled cause, limiting its adjudication to Plaintiffs claims solely

against the "Defendants named herein" which excluded the claims and cross-

claims against Defendants and Cross-Defendants UDR Texas Properties LLC, and

Western Residential, Inc., successor to UDR Western Residential, Inc., as set forth

in the pleadings before the Court.




MOTION TO ABATE AND STAY APPEAL                                               PAGE 6
         22.      The Trial Court's "Final Judgment," signed December 14, 2014,

attached as Exhibit A and incorporated into this motion the same as if fully set

forth:


               a. excludes Western Residential, Inc., successor to UDR Western

                  Residential, Inc., and Defendant UDR Texas Properties LLC as to any

                  appearance at Trial.

               b. specifically limits the parties who appeared at Trial as UDR The

                  Cliffs LLC, and UDR, Inc., and Michael Reid.

               c. excludes Plaintiffs and Cross-Plaintiffs claims against Western

                  Residential, Inc., successor to UDR Western Residential, Inc., and

                  Defendant UDR Texas Properties LLC.

               d. specifically limits the Judgment to Plaintiffs claims against

                  "Defendants named herein": UDR The Cliffs LLC and UDR, Inc.

         23.      At Trial, Jennifer Deck testified that a previously unidentified entity

UDR Western Residential, Inc., was the actual employer of the onsite staff at all

times relevant; her testimony directly contradicted and was inconsistent with

Defendant UDR The Cliffs LLC's sworn Discovery responses and with the joint

Affidavit and Pleadings filed with UDR, Inc. and submitted to the Court.

         24.      Jennifer Deck testified that not only had she received Reid's Notice to

Terminatethe Lease, she was instructed by her employer to destroy the Notice and


MOTION TO ABATE AND STAY APPEAL                                                    PAGE 7
records of receiving the Notice, a fact denied throughout Discovery by Defendants

UDR The Cliffs LLC and UDR, Inc.; responses made by Western Residential, Inc.,

successor to the actual Management Company, UDR Western Residential, Inc.

       25.     Defendants' Counsel then Stipulated that the actual management

company, employer, and source of agency was UDR Western Residential, Inc.

       26.     Reid made Trial Amendments to his pleadings based on the Trial

stipulations, naming UDR Western Residential, Inc. liable as employer ofJennifer

Deck at the time Jennifer Deck received and destroyed Reid's Notice to Terminate

the Lease Contract, that the Stipulations destroyed any defenses or counterclaims

of Defendants and Counter-Plaintiff, established without need for any other proof

Landlord breached the lease contract, and that the concealment ofthe facts

Stipulated during Trial constituted fraud and Deceptive Trade Practices.

       27.     On March 6, 2015, the Court Clerk entered the Court's Findings of

Fact and Conclusions of Law, which are dated January 13, 2015, into the Court

record. On March 14,2015, Plaintiffreceived service and notice ofthe Court's

Findings ofFact and Conclusions ofLaw, after the time specified to request

Additional Findings ofFact and Conclusions ofLaw. True and correct copies of

the Notice, Findings, and the postmark on the envelope are attached as Exhibit A

to the Motion to Extend Appellate Deadlines, and incorporated herein, the same as

if folly set forth.



MOTION TO ABATE AND STAY APPEAL                                              PAGE 8
       28.   Although not binding on Appellant, The Court's "FINDINGS OF

FACT AND CONCLUSIONS OF LAW" affirmatively recite that such Reid's

trial amendments, pleadings, claims and issues set forth in the pleadings were not

before the Trial Court, and were not considered in the "Final Judgment."

       29.   The Trial Court explicitly refused to decide the claims against

Western Residential, Inc., and UDR Western Residential, Inc., as the Court recites

in its Findings and "Final Judgment": neither the claim nor the parties appeared for

Trial, and as such were not "parties legally before it."

       30.   Plaintiff and Cross-Plaintiff Reid filed a motion to set the claims not


included in the Court's "Final Judgment" for Trial. A true and correct copy of

Reid's motion is attached as Exhibit B and incorporated herein the same as if folly

set forth.

       31.   Although Reid objected to the "Final Judgment" Reid must of

necessity file this appeal out of an abundance of caution to ensure his appellate

rights were not prejudiced; and must of necessity pursue his claims in the Trial

Court to ensure that his claims are not waived.


       32.   The Trial Court should clarify which parties were legally before the

Court, which parties by general appearance submitted themselves to jurisdiction of

the Trial Court, which parties appeared for Trial, and which parties obtained relief

in the Court's "Final Judgment."



MOTION TO ABATE AND STAY APPEAL                                                PAGE 9
       33.   Counsel for UDR Western Residential, Inc., Western Residential, Inc.,

and UDR Texas Properties should certify to this Court of Appeals whether Counsel

made an appearance on behalf of these parties and the date of the appearance

before the Trial Court.


       34.   Counsel for UDR Western Residential, Inc., Western Residential, Inc.,

and UDR Texas Properties should certify to this Court of Appeals whether those

parties made an appearance at Trial before the Trial Court on October 15, 2014.

       35.   Appellant believes abating the Appeal and staying all appellate

deadlines and procedures, pending clarification from the Trial Court and

Certification by Counsel, will allow the underlying issues in this case to be

resolved without unnecessarily wasting judicial resources, prematurely incurring

the costs of an court reporter's record which may ultimately be unnecessary and

multiply the costs of appeal, and wasting precious litigation resources ofthe

parties.


                        ARGUMENT AND AUTHORITIES

       36.   Generally, Texas appellate courts may review only final judgments,

and there can be only one final judgment in any case. See Colquitt v. Brazoria

County, 324 S.W.3d 539 (Tex. 2010); Cherokee Water Co. v. Ross, 698 S.W.2d
363, 365 (Tex. 1985).




MOTION TO ABATE AM) STAY APPEAL                                             PAGE 10
      37.    An appellate court must determine if it has jurisdiction to review an

appeal, even ifit must be done sua sponte. See New York Underwriters Ins. Co. v.

Sanchez, 799 S.W.2d 677, 678 (Tex. 1990); see also Di Ferrante v. Georgiades,

No. 14 96-01199-CV, 1997 WL 213844, at *6 (Tex. App.—Houston [14th Dist]

May 1,1997, writ denied) (not designated for publication); Welch v. McDougal,

876 S.W.2d 218, 220 (Tex. App.— Amarillo 1994, writ denied).

      38.    If an appellate court rules without jurisdiction to do so, then any

judgment entered by the appellate court is void and ofno effect. See Di Ferrante,

1997 WL 213844, at *2 n.2; see also Johnson v. State, 747 S.W.2d 568, 569 (Tex.

App.—Houston [14th Dist.] 1988, no writ).

      39.    On a party's motion or on its own initiative, Rule 2 ofthe Texas Rules

of Appellate Procedure allows an Appellate Court to suspend a rule's operation or

order a different procedure for good cause. Tex. R App. P. 2.

      40.    In determining whether a judgment is final, the appellate court should

look to the four comers of the judgment and also to the appellate record to

determine the claims asserted, the claims addressed by the judgment, and the

claims intended to be addressed. See Lehmann v. HarCon Corp., 39S.W.3d 191,

195 (Tex. 2001). There is a Presumption of Finality exception: An Intrinsically

Interlocutory Judgment is NOT presumed final for purposes of appeal. Aldridge,
400 S.W.2d at 897-98.




MOTION TO ABATE AND STAY APPEAL                                               PAGE 11
      41.      The Trial Court Judgment language within the four comers of the

"Final Judgment" is Intrinsically Interlocutory in character by:

            a. its limiting language as to the parties legally before it; Gulf C. & S. F.

               Ry. Co. v. Fort Worth & N. O. Ry. Co., 68 Tex. 98, 2 S.W. 199, 3
S.W. 564 (1886); Davis v. McCray Refrigerator Sales Corp., 136 Tex.
296, 150 S.W.2d 377 (1941)

            b. there is no severance order; (see Bird v. Lubricants, USA, No. 2-06-

               061-CV, 2007 WL 2460352, at *3, (Tex. App.—Fort Worth Aug. 31,

               2007, pet. denied)

            c. where the Trial Court Judgment intentionally avoids language that all

               other relief is denied. Aldridge, 400 S.W.2d at 897-98.

            d. where the limiting language will result in a multiplicity of suits (see

               State Farm Mutual Automobile Insurance Co. v. White, 461 S.W.2d
476, 479 (Tex. Civ. App.-Tyler 1970, no writ) because resjudicata

               will not pertain to the issues disposed of, but not denied, because Reid

               must prosecute to avoid waiver of claims. (See Burton Lingo Co. v.

               FirstBaptist Church ofAbilene, Tex.Com.App., 222 S.W. 203 (1920)

            e. Where the Trial Court Judgment recites the Court's refuses to decide

               issues between parties not legally before the Court. Trammell v.

               Rosen, 106 Tex. 132,157 S.W. 1161, 1163 (1913).



MOTION TO ABATE AND STAY APPEAL                                                PAGE 12
       42.    The Court's clear language overcomes the Presumption of Finality.

The Presumption of finality requires that "the [trial] court performed the duty

devolved upon it upon the submission ofthe cause by disposing of every issue

presented by the pleadings so as to render its judgment final and conclusive ofthe

litigation * * *." Aldridge at 896. The Findings ofFact and Conclusions ofLaw

recite the opposite.

       43.   Here the "Final Judgment" does not dispose of all parties and issues in

a case because the Judgment recites that for purposes of the Judgment, certain

parties did not appear for Trial, and the Docket fails to indicate one had made an

appearance, and as such were not legally before the Court. "... an appeal may be

prosecuted only from a final judgment and that to be final a judgment must dispose

of all issues and parties in a case. Gulf C. & S. F. Ry. Co. v. Fort Worth & N. O.

Ry. Co., 68 Tex. 98, 2 S.W. 199, 3 S.W. 564 (1886); Davis v. McCray Refrigerator

Sales Corp., 136 Tex. 296, 150 S.W.2d 377 (1941).)

       44.   A party not legally before the Trial Court cannot legally be before the

Court of Appeals on appeal ofthat Cause.

      45.    The Court's "Final Judgment" contains "limiting language" as to the

parties and issues decided by the Court. The Presumption of finality for purposes

of appeal is overcome because the limiting language of the Court's Judgment is

Intrinsically Interlocutory.



MOTION TO ABATE AND STAY APPEAL                                             PAGE 13
      46.    In the alternative, even if not Intrinsically Interlocutory, the language

excludes parties and issues which the Court refused to decide. See Aldridge at

897- (Finality only presumed for "parties legally before" the Court and "issues

made by the pleadings between such parties."); North East Indep. Sch. Dist. v.

Aldridge, 400 S.W.2d 893, 897 (Tex. 1966) - (Finality only presumed for "parties

legally before" the Court and "issues made by the pleadings between such

parties."); Aldridge at 896 (quoting Rackleyv. Fowlkes, 89 Tex. 613, 36 S.W.77-

resjudicata not sustained where ... the court refused to decide issue.)

      47.    The issues the Court refused to decide are interwoven with the issues

decided that they involve the same facts and issues but parties not legally before

the Court at Trial. Separate Trial of the facts and issues permits the related

defendants to point to the "open chair" as a defense to Plaintiffs claims, allowing

individual judgments, and requiring Reid to simultaneously pursue an appeal for

some Defendants and pursue a separate action against the remaining Defendants on

facts and issues which are inherently interwoven, as pleaded by Reid.

      48.    By fraudulently concealing the identity ofreal management company

through filing a false affidavit and false sworn Discovery responses, and

concealing that the onsite employee of the management company had destroyed

the Notice to Terminate per direction ofher employers, Defendants proceeded to

Trial based on fraud on the Court, then Stipulated to the identity of the



MOTION TO ABATE AND STAY APPEAL                                              PAGE 14
Management Company as the employer ofthe onsite staff at Trial, creating an

"empty chair" defense.

      49.    Reid filed amended pleadings as a trial amendment and requested a

continuance. The Court's "Final Judgment" recites that neither was considered.

As such neither the issues as they relate to the parties not present at Trial, nor the

issues between the parties could have been disposed of because the "limiting

language" makes it clear that the issues were "not considered at trial."

      50.    Although Reid objected to the "Final Judgment" Reid must of

necessity file this appeal out of an abundance of caution to ensure his appellate

rights were not prejudiced; and must of necessity pursue his claims in the Trial

Court to ensure that his claims are not waived. See Burton Lingo Co. v. First

Baptist Church ofAbilene, Tex.Com.App., 222 S.W. 203 (1920)

      51.    This stay is necessary to preserve Reid's Open Court's rights under

the Texas Constitution, so that his claims do not "fall through the cracks" - not

addressed in the Trial Court and not subject to Jurisdiction on Appeal, pending

action by the Trial Court to Set for Trial claims which the Trial Court carved out of

its disposition, or Clarification so that a multiplicity of lawsuits (one ofwhich will

be moot) does not waste judicial resources and litigationresources ofthe parties.

This appeal may be premature (see Tex. R App. P. 27.1(a)) and, depending on the

final determination ofReid's Motion, this appeal may be unnecessary.



MOTION TO ABATE AND STAY APPEAL                                                PAGE 15
      52.    Appellant's request for a stay is not for delay only, but so that justice

may be done. Therefore, in the interest ofjudicial economy and in an effort to

preserve Reid's claims and right to appeal, Appellant moves to have the Court

abate this appeal and stay all deadlines and procedures related to this appeal until

either a final clarification is made as to which parties were legally before the Trial

Court and this Court's Jurisdiction, or a Party petitions the Court.


                                      PRAYER

      53.    For the reasons stated in this motion, Appellant Michael_Reid asks the

Court to abate this appeal and stay all appellate proceedings and deadlines in this

case until a final clarification is made as to which parties were legally before the

Trial Court and whether this Court has Jurisdiction over any, or all, ofthe parties

named in the pleadings and this Appeal, pertaining to the Final Judgment in Case

No. 2012-007946-3 in the County Court at Law No. 3, in Tarrant County, or a

Party petitions the Court.


Dated: May 28, 2015                     Respectfully submitted,

                                        /s/ Michael Reid
                                        Michael Reid
                                        2315 Crown Colony Dr.
                                        Arlington, Texas 76011
                                        (214)755-9321
                                        michael.reid.mail@gmail.com
                                        APPELLANT




MOTION TO ABATE AND STAY APPEAL                                              PAGE 16
                       CERTIFICATE OF CONFERENCE

      Appellant emailed the substance of this motion to joint counsel for
Appellees on May 22, 2015, and again by facsimile on May 26, 2015, requesting
confirmation that Counsel represents the parties excluded from the "Final
Judgment", confirmation that Counsel made an appearance on behalf of such
parties, that such parties appeared for Trial, and that Counsel represents those
parties for purposes of Appeal.

       Counsel has not responded to the Conference request, indicating that a
clarification is indispensable.

                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been forwarded to counsel of record, as evidenced below, on the 28th day of May,
2015.

Via Facsimile
Patrick G. Drake
Hoover Slovacek LLP
Galleria Tower II
5051 Westheimer, Suite 1200
Houston, Texas 77056
Fax: (713) 977-5395
drake@hooverslovacek.com

cc:



Court Reporter, County Court At Law NO.3
Tarrant County Courthouse
100 W. Weatherford St, Rm. 290A
Fort Worth, TX 76196-0270

Hon. Mike Hrabal
Judge, County Court at Law NO.3
100 W. Weatherford, Rm. 290-A
Fort Worth, TX 76196-0270


                                           Michael Reid
                                           2315 Crown Colony,
                                           Arlington, Texas 76011
                                           214.755.9321




MOTION TO ABATE AM) STAY APPEAL                                         PAGE 17
                                       CAUSE NO. 2012-007946-3

   MICHAEL REID                                       §                   INTHE COUNTY COURT
                                                      §
   VS.                                                §
                                                      §                               ATLAW NO. 3
   UDR TEXAS PROPERTIES, LLC,                         §
   SUCCESSOR TO UDR                                   §
   TEXAS PROPERTIES, LP                               §               TARRANT COUNTY, TEXAS

                                             FINAL JUDGMENT


             Came on for consideration, on October 15, 2014 and November 24, 2014, the above-

   styled and numbered cause, wherein MICHAEL REID (the "Plaintiff' or "Counter-Defendant"),

   appeared in person and announced ready for trial, and UDR THE CLIFFS LLC and UDR, INC.

   (the "Defendants" or "Counter-Plaintiffs")* appeared in person and by their attorney of record,

   and announced ready for trial.

             The case proceeded to trial. The Court heard the evidence, and Plaintiff presented his

   case in chief, after which time he rested, The Defendants then, pursuant to Rule 268 of the

   Texas Rules of Civil Procedure, made a Motion for Judgment

             Based upon the Court's consideration of the evidence presented, as well as the testimony

   ofthe witnesses and the arguments of parties and their counsel, if any, the Court finds that, at the

   conclusion of the Plaintiffs case in chief, there was no evidence of any damages suffered by

   Plaintiff. The Court also finds that, at the conclusion of the Plaintiffs case in chief, Plaintiffhad

   failed to present sufficient evidence of at least one element of each and every cause of action

   alleged by him against Defendants, and accordingly he is unable to prevail on any cause of

   action herein pleaded. The Court therefore finds merit in Defendants' Motion for Judgment and

   ORDERS, ADJUDGES AND HOLDS that the Motionshouldin all things be granted.

             The Court, accordingly, GRANTS the Defendants' Motion for Judgment and renders

   judgment in favor of Defendants, UDR THE CLIFFS LLC and UDR, INC. as to all claims and

   causes of action filed by Plaintiff, MICHAEL REID. It is therefore:

151277-00224 PGD 8/27/2013 00923193.DOCX I                -1-                                         SCANNED
11/26/2014
                                                                                         A           DEC 10 20ft
             ORDERED, ADJUDGED and DECREED that Plaintiff, MICHAEL REID, take nothing
   in this matter from the Defendants named herein.

             The Counter-Plaintiff, UDR THE CLIFFS LLC, also presented itscase inchief and rested

   at the conclusion of its presentation of the evidence and the Court, with regard to the Counter-

   Plaintiffs causes of action, after considering the pleadings on file, the evidence presented attrial

   and the arguments of the parties, if any, is of the opinion and finds that:

              (1)     Counter-Plaintiff, UDR THE CLIFFS LLC, at all times relevant to this lawsuit,
                      was the owner and landlord and Counter-Defendant, MICHAEL REID, was,at all
                      times relevant to this lawsuit, the tenant of the leased premises located within
                      Tarrant County at 2425 Jefferson Point Drive, Apartment No. 845,
                      Arlington, Texas 76006 (the"Premises");

             (2)      Counter-Plaintiff, UDR THE CLIFFS LLC and Counter-Defendant, MICHAEL
                      REID, were, at all times relevant to this lawsuit; parties to the written contract
                      known as the Apartment Lease Contract dated May 8, 2008 related to the
                      Premises (the "Lease**);

             (3)      Counter-Defendant, MICHAEL REID, breached the terms of the Lease;

             (4)      The breach of the Lease by Counter-Defendant, MICHAEL REID, caused
                      Counter-Plaintiff, UDR THE CLIFFS LLC, to incur monetary damages;

             (5)      Counter-Defendant, MICHAEL REID, is liable to Counter-Plaintiff, UDR THE
                      CLIFFS LLC, for the actual monetary damages it incurred as a result of Counter-
                      Defendant's breach of the Lease;

             (6)      Counter-Defendant, MICHAEL REID, is liable to Counter-Plaintiff, UDR THE
                      CLIFFS LLC, for the reasonableand necessary attorneys* fees it expended in this
                      matter in pursuing its claims and for defending itself against the claims asserted
                      against it by Counter-Defendant;

             (7)      Counter-Defendant, MICHAEL REID, is liable to Counter-Plaintiff, UDR THE
                      CLIFFS LLC, for all ofits costs of court incurred herein; and

             (8)      Should Counter-Defendant, MICHAEL REID, appeal this matter to the Court of
                      Appeals or Texas Supreme Court, and be ultimately unsuccessful at either of
                      those two stages, Counter-Defendant, MICHAEL REID shall then be liable to
                      Counter-Plaintiff, UDR THE CLIFFS LLC, for additional reasonable and
                      necessary attorneys* fees above and beyond those referenced hereinabove.

   It is therefore:




151277-00224 PGD 8/27/2013 00923I93.DOCX 1                -2-
11/26/2014
             ORDERED, ADJUDGED and DECREED that Counter-Defendant, MICHAEL REID,

   shall pay to Counter-Plaintiff, UDR THE CLIFFS LLC, $1.939.05 in actual damages, with
   interest thereon at the rate of five per cent (5%) per annum from the date of this Judgment until

   paid; it is, further,

             ORDERED, ADJUDGED and DECREED that Counter-Defendant, MICHAEL REID,

   shall pay to Counter-Plaintiff, UDR THE CLIFFS LLC, $3.000.00 for reasonable and necessary

   attorneys* fees expended related to this matter, with interest thereon at the rate of five per cent

   (5%) per annum from the date of this Judgmentuntil paid; it is, further,

             ORDERED, ADJUDGED AND DECREED that conditional attorneys' fees are awarded

   to Counter-Plaintiff, UDR THE CLIFFS LLC, as follows: i) if this case is appealed to the Court

   of Appeals by Counter-Defendant, MICHAEL REID, and Counter-Plaintiff prevails, Counter-

    Plaintiff shall be awarded $7.500.00 from Counter-Defendant; ii) if a petition for review is made

   by Counter-Defendant, MICHAEL REID, and accepted by the Texas Supreme Court and if

    Counter-Plaintiff, UDRTHE CLIFFS LLC, thenprevails, Counter-Plaintiff, UDR THE CLIFFS

    LLC, shall be awarded an additional $7.500.00 from Counter-Defendant, MICHAEL REID, for a

    total of $15.000.00 in additional reasonable and necessary attorneys* fees. It is further,

             ORDERED, ADJUDGED AND DECREED that the Clerk of the Court issue all writs

   and processes in aid ofsatisfaction of thisJudgment.

             This is a Final Judgment disposing ofall issues and all parties, and all prior interlocutory
   orders ofthe Court in thiscause are hereby made final, andthisjudgment is appealable.



             SIGNED on this          7          day ofNevomber,2014.




                                                                     >t^L
                                                                  JUDGE PRESIDING



151277-00224 POD 8/27/2013 00923193.DOCX I                -3-
11/26/2014
                                   CAUSE NO. 2012-007946-3


 MICHAEL REID                                                          IN THE COUNTS COURT?.
                                                                                            ro     o3
 VS.
                                                                                  AT CAW    NO. 35°
                                                                                     •---,0 ~°"' "**
 UDR TEXAS PROPERTIES, LLC,
                                                                                      g?3    •??     1-
 SUCCESSOR TO UDR                                                                       G    js       f"1
 TEXAS PROPERTIES, LP                                             TARRANT CQUNTY?TEXAS 5

         PLAINTIFF AND CROSS-PLAINTIFF'S REQUEST TO SET FOR TRIAL


TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff and Cross-Plaintiff, Michael Reid files this Motion and Request to set for trial,

after September 15, 2015, Plaintiffs and Cross-Plaintiffs claims as to Defendants and Cross-

Defendants Western Residential, Inc., successor to UDR Western Residential, Inc., and

Defendant UDR Texas Properties LLC.


       This Court's "Final Judgment" signed December 14, 2014, specifically excludes these

parties in the Court's judgment and the claims pleaded against them.


       Plaintiff and Cross-Plaintiff requests the Court reopen discovery "regarding matters that

have changed materially" as to the identity of UDR Western Residential, Inc. as the actual

management company and employer of Jennifer Deck, previously concealed by Western

Residential, Inc., but disclosed by Jennifer Deck testimony before the Court on October 15,

2014. See Tex. R. Civ. P. 190.5.



       Throughout this cause, Western Residential, Inc. has controlled litigation, misled the Court

as to the identity of the employer of the onsite staff and management company, answered

Interrogatories on behalf of UDR The Cliffs LLC, filed affidavit on behalf of UDR The Cliffs

LLC and UDR, Inc., attended mediation on behalfofUDR The Cliffs LLC and UDR, Inc.. *332IIlE

PLAINTIFF AND CROSS-PLAINTIFF'S REQUEST TO SET FOR TRIAL                                     pagel
     Correct Defendant and Cross-Defendant Western Residential, Inc. concealed its identity

while at all times controlling litigation, and refused to identify itself prior to the onset of

mediation, despite repeated inquiry by Plaintiff, received actual notice of the lawsuit within the

limitations period. See Torres v. Johnson. 91 S.W.3d 905 (Tex App—Fort Worth 2002).


     Defendant and Cross-Defendant Western Residential, Inc., successor to Defendant and

Cross-Defendant UDR Western Residential, Inc., have business relationships with other named

parties as the management company for UDR Texas Properties LLC and UDR The Cliffs LLC,

and as wholly-owned subsidiaries of UDR, Inc. See Enserch Cow, v. Parker, 794 S.W.2d 2, 6

(Tex. 1990V



     UDR Texas Properties LLC and Western Residential, Inc., successor to Defendant and

Cross-Defendant UDR Western Residential, Inc., are individually, and jointly liable to Plaintiff

and Cross-Plaintiff.



A trial date as requested provides time to address pending pre-trial matters, will not prejudice

Defendants or Cross-Defendants in this matter, and is not sought for purposes ofundue delay.


                                             Respectfully submitted,




                                             Michael Reid
                                             2315 Crown Colony,
                                             Arlington, Texas 76011
                                             214.755.9321


                                             PLAINTIFF/CROSS-PLAINTIFF




PLAINTIFF AND CROSS-PLAINTIFF'S REQUEST TO SET FOR TRIAL                                    page 2
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 28th day of May 2015, a true and correct copy of
the foregoing document was delivered in person or delivered in person by my agent or delivered
by courier with receipted delivery or sent by certified mail, return receipt requested, or sent by
telephonic document transfer before 5:00 p.m. of the recipient's local time, in compliance with
Rules 21 and 21A of the Texas Rules of Civil Procedure to:

Patrick G. Drake
Hoover Slovacek LLP
Galleria Tower II
5051 Westheimer, Suite 1200
Houston, Texas 77056
Telephone: (713)977-8686
Facsimile: (71 3)977-5395

Counselfor Defendants


                                             Michael Reid
                                             2315 Crown Colony,
                                             Arlington, Texas 76011
                                             214.755.9321




PLAINTIFF AND CROSS-PLAINnFF'S REQUEST TO SET FOR TRIAL                                     page 3
                       NO. 02-15-00108-CV

                             COURT OF APPEALS
                   IN THE SECOND DISTRICT OF TEXAS



                                MICHAEL RED),

                                               Appellant

                                         vs.



   UDR TEXAS PROPERTIES, LLC; UDR TEXAS PROPERTIES, LLC,
  SUCCESSOR TO UDR TEXAS PROPERTIES, LP; UDR THE CLIFFS,
       LLC; UDR, INC.; AND WESTERN RESIDENTIAL, INC.,

                                               Appellees.


               On Appeal from the County Court at Law No. 3 of
               Tarrant County, Texas, Cause No. 2012-007946-3
                   The Honorable Mike Hrabal, Presiding


                                     ORDER

        We GRANT Appellant Michael Reid's Motion to Abate and Stay and

ORDER all appellate proceedings and deadlines in this case be stayed until a final

clarification is made as to which parties were legally before the Trial Court

pertaining to the Final Judgment in Case No. 2012-007946-3 in the County Court

at Law No. 3, in Tarrant County or a Party petitions this Court.


                                               JUSTICE




ORDER                                                                 PAGE SOLO